163 U.S. 325 (1896)
UNION NATIONAL BANK
v.
LOUISVILLE, NEW ALBANY AND CHICAGO RAILWAY COMPANY.
No. 254.
Supreme Court of United States.
Submitted April 29, 1896.
Decided May 18, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
*329 Mr. Henry S. Robbins for plaintiff in error.
Mr. G.W. Kretzinger for defendant in error.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
At the outset we are met with the question whether this court has jurisdiction. In Eustis v. Bolles, 150 U.S. 361, 366, it was held:
*330 "It is likewise settled law that, where the record discloses that if a question has been raised and decided adversely to a party claiming the benefit of a provision of the Constitution or laws of the United States, another question, not Federal, has been also raised and decided against such party, and the decision of the latter question is sufficient, notwithstanding the Federal question, to sustain the judgment, this court will not review the judgment."
Plaintiff in error does not challenge the rule as thus laid down, but insists that the single question decided by the Supreme Court of the State was that of usury under the Federal statute; that such decision was that a national bank could not recover from a corporation interest in excess of the statutory rate, although an individual could; or, in other words, that the decision was one making a discrimination against national banks in Illinois.
With this construction of that decision we are unable to concur. If language has any force the opinion of the Supreme Court is a clear declaration that the statutes of Illinois contain both a prohibition and a penalty; that the prohibition makes void pro tanto every contract in violation thereof, and that while section 11, prohibiting corporations from pleading the defence of usury, may prevent any claim to the benefits of the penalty, it does not give to the other party a right to enforce a contract made in violation of the prohibition. Counsel for plaintiff insists that prior decisions of that court in the case of individual creditors are inconsistent with this, and that the language of the court in this opinion is not clear. Even if it be true that a different opinion has been expressed heretofore by that court in reference to individual creditors, (and in respect to that matter we have no comments to make,) it is obvious that the present decision is that under and by virtue of the statutes of that State the plaintiff, whoever he or it may be, cannot enforce a contract forbidden by the terms of those statutes, and this irrespective of any rights that the defendant may have in respect thereto. Such a decision is one depending solely upon the statutes of the State.
*331 It may be said that the rights of a national bank as to interest are given by the Federal statute; that the reference to the state law is only for a measure of those rights; that a misconstruction of the state law really works a denial of the rights given by the Federal statute, and thus creates a Federal question. Miller's Executors v. Swan, 150 U.S. 132. A sufficient answer is that the true construction of state legislation is a matter of state jurisprudence, and while the right of the national bank springs from the act of Congress, yet it is only a right to have an equal administration of the rule established by the state law. It does not involve a reservation to the national courts of the authority to determine adversely to the state courts what is the rule as to interest prescribed by the state law, but only to see that such rule is equally enforced in favor of national banks. The decision here was not against any equality of right, but only a determination of the meaning of the state law as applied to all creditors. It therefore denied no rights given by the Federal statute and involved no judgment adverse to plaintiff as to its meaning and effect. It assumed that the plaintiff's interpretation of that statute was correct, and ruled nothing against it. It presents no Federal question. It is broad enough to cover this case. It was relied upon by the Supreme Court, and, therefore, the case is, by the settled law as heretofore announced, one which does not come within the jurisdiction of this court.
The writ of error is
Dismissed.